                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 STACEY R. BEASLEY,                    )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:17-cv-00294-RJC
                                       )
                 vs.                   )
                                       )
 NANCY A. BERRYHILL,                   )
 Acting Commissioner of Social         )
 Security,                             )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 25, 2019 Order.

                                               March 25, 2019
